Citation Nr: 0803242	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of service connection for 
residuals of thoracic fusion with scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Regional Office (RO) that severed service connection for 
residuals of thoracic fusion with scoliosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claim for restoration of service connection for residuals of 
thoracic fusion with scoliosis.  The Board notes that the RO 
has not furnished the veteran the appropriate notice for this 
claim.  

The RO granted service connection for residuals of thoracic 
fusion with scoliosis on a direct incurrence basis in a March 
2004 rating decision.  The rating action noted that the 
veteran had been seen on several occasions for complaints of 
back pain.  

The service medical records reveal that when the veteran was 
seen in May 1983, it was reported that she had undergone a 
spinal fusion in 1968.  Following a January 2005 VA 
examination, the examiner was requested to furnish an opinion 
concerning the etiology of the veteran's back condition.  It 
was concluded that the veteran had effusion of the thoracic 
spine, but that after reviewing the service medical records, 
the examiner opined that the back condition was not 
aggravated by service.  No rationale for the opinion was set 
forth.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should issue a VCAA notice 
letter as to the claim for restoration of 
service connection for residuals of 
thoracic fusion with scoliosis, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The letter 
should also advise the veteran that an 
effective date for the award of benefits 
will be assigned if the claim is granted, 
in accordance with Dingess.

2.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her back condition 
since her discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature of her thoracic spine 
condition and to provide an opinion as to 
whether the condition was aggravated in 
service. If so, the examiner should 
indicate whether such increase in 
severity clearly and unmistakably 
represented the natural progress of the 
condition. The rationale for any opinion 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing the issue of restoration 
of service connection for residuals of 
thoracic fusion with scoliosis, and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



